DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 05/28/2020 have been considered by the Examiner.

Claim Objections

Claim(s) 8-9 are objected to because of the following informalities:  
Claim(s) 8-9 recite a phrase “a testing section configured to test an electric characteristic”. The Examiner suggests amending the phrase to recite “the testing section configured to test the electric characteristic” to restore antecedent clarity.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over AO et al. (US 20200413582; hereinafter AO) in view of Ichikawa et al. (US 20080059095).
Regarding claim 1, AO teaches in figure(s) 1-5 An electronic component handler (component mounter 10; figure 1) that conveys an electronic component stored in a container to a testing section that tests an electric characteristic of the electronic component, the electronic component handler comprising: 
a container mounting section (feeder holding section 14; figure 1) on which the container (component feeder 12) is mounted; 

    PNG
    media_image1.png
    695
    446
    media_image1.png
    Greyscale

an electronic-component mounting section (circuit board 2) on which the electronic component (electronic component 4) before and after the test by the testing section is mounted; 
a holding section (mounting head 16/moving device 18) configured to hold the electronic component (4) and convey the electronic component between the container mounting section (14) and the electronic-component mounting section (2); 
a detecting section (imaging camera 22,28,34; figures 1,3) disposed between the container mounting section (14) and the electronic-component mounting section (2) and configured to detect a reference position (para. 35 - a reference position set on an upper face of circuit board 2; para. 36 - normal position of electronic component 4 stored in advance in memory 50) of the holding section; and 
a control section (control device 40) configured to control the holding section, wherein the control section calculates (calculation section 62; figure 3), based on information concerning the reference position of the holding section detected by the detecting section, an operating position (para. 36 –mounting position; para. 36 - position of electronic component 4 in the captured image) where the holding section holds or places the electronic component and, when a distance between the calculated (para. 31 -  a threshold stored in advance in memory 50; para. 21 - stored in captured image memory section 52 of memory 50) is equal to or larger than a predetermined value (step S20,S52 in figures 4-5; para. 36 - calculate a deviation amount of the mounting position of electronic component 4 from the normal position …deviation amount (ΔX, ΔY, Δθ) so calculated are stored in deviation amount memory section 54), determines that the calculated operating position is abnormal (abnormality detecting section 64; figure 3).
AO does not teach explicitly tests an electric characteristic of the electronic component.
However, Ichikawa teaches in figure(s) 1-7 tests an electric characteristic of the electronic component (tester 20; para. 5 - IC devices to the tester body through the test head and cable, electric characteristics of the IC devices are measured; figures 1-2,5) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of AO by having tests an electric characteristic of the electronic component as taught by Ichikawa in order to provide application of the IC handler and mounting apparatus used in conjunction with electrical tester of electronic IC component as evidenced by "obtaining positional information of respective terminals from image data of the terminals of the electronic device to be tested taken the image thereof and, by comparing the standard positional information of respective terminals of the electronic device as a standard with the obtained positional information of the terminals of the electronic device to be tested, a missing and/or an arrangement position defect of a terminal of the electronic device to be tested is determined… a test section for conducting a test on electronic devices, a loader section for sending pre-test IC devices to the test section and an unloader section for taking out post-test IC devices from the test section and classifying them" (abstract, para. 3).

Regarding claim 2, AO teaches in figure(s) 1-5 An electronic component handler that conveys an electronic component stored in a container to a testing section that tests an electric characteristic of the electronic component, the electronic component handler comprising: 
a container mounting section (feeder holding section 14; figure 1) on which the container (component feeder 12) is mounted; 
an electronic-component mounting section (circuit board 2) on which the electronic component (electronic component 4) before and after the test by the testing section is mounted; 
a holding section (mounting head 16/moving device 18) configured to hold the electronic component and convey the electronic component between the container mounting section (14) and the electronic-component mounting section (2); 
a detecting section (imaging camera 22,28,34; figures 1,3) disposed between the container mounting section and the electronic-component mounting section and configured to detect a reference position (para. 36 - position of electronic component 4 in the captured image) of the holding section; and 
a control section (control device 40) configured to control the holding section, wherein when a distance between the reference position of the holding section detected by the detecting section (para. 36 - position of electronic component 4 in the captured image) and a reference position of the holding section stored in advance (para. 36 - normal position of electronic component 4 stored in advance in memory 50) is equal to or larger than a predetermined value (allowable threshold S46; figure 5), the control section determines that the detected reference position of the holding section is abnormal (para. 13 - abnormality detecting section detects a posture deviation of the electronic component in motion from the captured image. The positional deviation described above may occur in the case that the electronic component in motion is too large relative to the mounting tool mounted on the head).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of AO by having tests an electric characteristic of the electronic component as taught by Ichikawa in order to provide IC handler and mounting apparatus used in conjunction with electrical tester as evidenced by "obtaining positional information of respective terminals from image data of the terminals of the electronic device to be tested taken the image thereof and, by comparing the standard positional information of respective terminals of the electronic device as a standard with the obtained positional information of the terminals of the electronic device to be tested, a missing and/or an arrangement position defect of a terminal of the electronic device to be tested is determined… a test section for conducting a test on electronic devices, a loader section for sending pre-test IC devices to the test section and an unloader section for taking out post-test IC devices from the test section and classifying them" (abstract, para. 3).

Regarding claim 3, AO teaches in figure(s) 1-5 the electronic component handler according to claim 1, further comprising a display section (para. 33 - touch panel 42 can display the detection result of abnormality detecting section 64) configured to display a determination result of the control section.

Regarding claim 4, AO teaches in figure(s) 1-5 the electronic component handler according to claim 1, wherein the detecting section detects the reference position of the holding section at a predetermined time interval (para. 56,47 -  calculation section 62 calculates variance a of a deviation amount of a nearest nth time (n is a natural number of 1 or larger) including the deviation amount calculated in step S44; S50 in figure 5).

Regarding claim 5, AO teaches in figure(s) 1-5 the electronic component handler according to claim 1, wherein the electronic component handler adjusts the operating position of the holding section (para. 2 - when something abnormal is detected in relation to the nozzle, the nozzle mounted on the head is exchanged; steps S52-S56; figure 5) based on the distance between the calculated operating position and the stored operating position.

Regarding claim 6, AO teaches in figure(s) 1-5 the electronic component handler according to claim 2, wherein the electronic component handler adjusts the detected reference position of the holding section to the stored reference position of the holding section (para. 21-28 -  Picked-up image memory section 52 stores a captured image imaged by upper-face imaging camera 22 …Deviation amount memory section 54 stores the deviation amounts in association with the captured image stored in captured image memory section 52).

Regarding claim 7, AO teaches in figure(s) 1-5 the electronic component handler according to claim 1, wherein the detecting section includes a first detecting section (para. 36-37: Δθ detection), a second detecting section (ΔX detection), and a third detecting section (ΔY detection), and when straight lines orthogonal to each other are represented as a first axis (X-axis) and a second axis (Y-axis), the first detecting section and the second detecting section are disposed along the first axis and the first detecting section and the third detecting section are disposed along the second axis.

Regarding claim 8, AO in view of Ichikawa teaches An electronic component tester comprising: the electronic component handler (10) according to claim 1; and a testing section (PC 8; para. 16 - a board inspection machine; figure 1 of AO) configured to test an electric characteristic (tester 20 of Ichikawa; para. 5 - IC devices to the tester body through the test head and cable, electric characteristics of the IC devices are measured; figures 1-2,5) of the electronic component (4/2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of AO by having tests an electric characteristic of the electronic component as taught by Ichikawa in order to provide application of the IC handler and mounting apparatus used in conjunction with electrical tester as evidenced by "obtaining positional information of respective terminals from image data of the terminals of the electronic device to be tested taken the image thereof and, by comparing the standard positional information of respective terminals of the electronic device as a standard with the obtained positional information of the terminals of the electronic device to be tested, a missing and/or an arrangement position defect of a terminal of the electronic device to be tested is determined… a test section for conducting a test on electronic devices, a loader section for sending pre-test IC devices to the test section and an unloader section for taking out post-test IC devices from the test section and classifying them" (abstract, para. 3).

Regarding claim 9, AO in view of Ichikawa teaches An electronic component tester comprising: the electronic component handler (10) according to claim 2; and a testing section (PC 8; para. 16 - a board inspection machine; figure 1 of AO) configured to test an electric characteristic (tester 20 of Ichikawa; para. 5 - IC devices to the tester body through the test head and cable, electric characteristics of the IC devices are measured; figures 1-2,5) of the electronic component (4/2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of AO by having tests an electric characteristic of the electronic component as taught by Ichikawa in order to provide application of the IC handler and mounting apparatus used in conjunction with electrical tester as evidenced by "obtaining positional information of respective terminals from image data of the terminals of the electronic device to be tested taken the image thereof and, by comparing the standard positional information of respective terminals of the electronic device as a standard with the obtained positional information of the terminals of the electronic device to be tested, a missing and/or an arrangement position defect of a terminal of the electronic device to be tested is determined… a test section for conducting a test on electronic devices, a loader section for sending pre-test IC devices to the test section and an unloader section for taking out post-test IC devices from the test section and classifying them" (abstract, para. 3).

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 YAMASHITA et al. (US 20150276861) discloses "handler apparatus, adjustment method of handler apparatus, and test apparatus".
 HIBINO et al. (US 20200344928) discloses "tray-type component supply device".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868